            Case 4:20-cv-00870-BRW Document 6 Filed 08/25/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DONALD LEWIS                                                                   PETITIONER
ADC #080794

v.                                  4:20CV00870-BRW-JJV

DEXTER PAYNE, Director,
Arkansas Division of Correction                                               RESPONDENT

                                             ORDER

       I have reviewed the Proposed Findings and Recommended Disposition submitted by

United States Magistrate Judge Joe J. Volpe. No objections have been filed.   After careful

consideration, I approve and adopt the Proposed Findings and Recommended Disposition in all

respects.

       The Petition for Writ of Habeas Corpus (Doc. No. 2-1) is DISMISSED and the requested

relief is DENIED.

       No certificate of appealability will issue.

       IT IS SO ORDERED this 25th day of August, 2020.



                                                       Billy Roy Wilson______________
                                                       UNITED STATES DISTRICT JUDGE
